Citation Nr: 1300810	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-46 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1967 to June 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

An August 2009 private psychological evaluation from the Psychological Consulting Services diagnosed the Veteran with PTSD based on the reported in-service stressors.  

The Veteran's DD Form 214 indicates that he served as a Heavy Vehicle Operator in the Republic of Vietnam during the Vietnam war.  During convoys, the Veteran claims to have observed Army vehicles being hit by road mines, dead bodies in rice fields, and starving and injured Vietnamese children on the side of the road.  The Veteran further contends that the base where he was stationed (Cu Chi, Vietnam) came under enemy attack in 1968.  See Veteran's September 2009 statement.  He reported that he experienced sniper fire, rocket fire, mortar rounds, and roadside mines.  The Veteran also reports having lost a close childhood friend while stationed in Vietnam.  See Veteran's September 2011 statement.  

While the Veteran's identified stressors have not been verified, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to              38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this new provision, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the claimant or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The amendment is expressly applicable to claims seeking service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, it is applicable to this claim.  While the evidence does not establish that the Veteran engaged in combat with the enemy, his claimed stressors are related to his fear of hostile military or terrorist activity. 

The Veterans Claims Assistance Act of 2000 (VCAA) does not require that a VA examination be conducted for the purpose of substantiating a claimed stressor under the revised 38 C.F.R. § 3.304(f).  However, the VCAA does generally provide that VA will provide a medical examination or obtain an opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4) (2012).  For these reasons, the Board finds that a remand for a VA examination is necessary to address the claim for service connection for PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Board otherwise observes that, if any other psychiatric diagnoses are found on VA examination or in the record, all appropriate developmental action should be undertaken, including medical nexus opinion on the question of relationship of any diagnosed psychiatric disorder to the Veteran's service, including to the claimed in-service stressful events in service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Additionally, it does not appear that the RO contacted the U. S. Army & Joint Services Records Research Center (JSRRC) to verify the Veteran's claimed in-service stressors.  According to a memorandum dated September 2010, the RO determined that the information required to corroborate the stressful events described by the Veteran were insufficient to send to the JSRRC and insufficient to allow for meaningful research in the Marine Corps or National Archives and Records Administration (NARA) records.   

The Board notes that a denial of service connection for PTSD because of an unconfirmed stressor is improper unless the veteran has failed to provide the basic information required to conduct research, or the JSRRC, National Archives and Records Administration (NARA), or the Marine Corps, as appropriate, has confirmed that the stressor cannot be verified.  If the JSRRC, NARA, or the Marine Corps requests a more specific description of the stressor in question, the veteran should immediately be asked to provide the necessary information.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 32(k) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part III, Subpart ii, Ch. 1, Section D, part 15(l) (Sept. 29, 2006).  

The Veteran's most recent statement concerning his claimed stressors are dated subsequent to September 2010 (the date of the RO JSRRC memorandum finding a lack of information required to corroborate stressors associated with a claim for service connection for PTSD).  Relevant information provided by the Veteran includes his unit (104th Engineering Company 64B13 stationed at Long Binh and Cu Chi) and the Veteran's statements regarding sniper fire, rocket fire, mortar rounds, roadside mines, and the attack at the base in Cu Chi in 1968.  The Board acknowledges that, although the Veteran's unit was not involved in direct combat, the reported exposure to enemy fire and being around the threat of enemy fire is a stressor which is verified by the Veteran's military occupational specialties and assignments in Vietnam.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) (stating that, if a veteran's presence in areas of documented combat can be verified, this would be sufficient to find that he was exposed to combat stressors, even without the explicit documentation of his participation in specific historic events).  Therefore, on remand, the RO should attempt to verify the Veteran's alleged in-service stressors by obtaining unit histories and with the additional information provided by the Veteran, to include the Veteran's statement dated September 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the unit histories of the Veteran's unit during service in Vietnam.  Through unit history or other records review, the RO/AMC may attempt verification of the alleged stressor(s), including but not limited to sniper fire, rocket fire, mortar rounds, roadside mines, and the enemy attacks on the base at Cu Chi, Vietnam, between September 1967 and June 1969.  See the Veteran's statement dated September 2009, September 2011, and statement by G. D. dated July 2009.  If such in-service stressors are verified, no further development is needed. 

2.  If any research by the RO/AMC does not result in verification of in-service stressors, the RO/AMC should contact the U. S. Army & Joint Services Records Research Center (JSRRC), and any other appropriate agency, to obtain verification of the alleged stressor(s), including but not limited to sniper fire, rocket fire, mortar rounds, roadside mines, and the enemy attacks on the base at Cu Chi, Vietnam, between September 1967 and June 1969.  See the Veteran's statement dated September 2009, September 2011, and statement by G. D. dated July 2009.

The AMC/RO should attempt to verify the Veteran's report of the death of his childhood friend D.C. Boone in 1968 in the Republic of Vietnam.  

Any documents received must be reviewed in detail for purposes of stressor verification and associated with the Veteran's claims folder.

3.  Afford the Veteran a VA PTSD examination by a psychiatrist or psychologist to assist in determining the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  The relevant documents in the record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.
Based upon the examination results, the review of the claims file, and history and complaints reported by the Veteran, the examiner should identify the appropriate psychiatric diagnosis or diagnoses.

A)  If a diagnosis of PTSD is appropriate, the psychiatrist or psychologist should identify a specific stressor or stressors that is/are consistent with the places, types, and circumstances of the Veteran's service, and that is/are related to the Veteran's fear of hostile military or terrorist activity, and confirm that the claimed stressor or stressors is/are adequate to support a diagnosis of PTSD, and offer an opinion as to whether the Veteran's symptoms of PTSD are at least as likely as not (i.e., to at least a 50-50 degree of probability) related to such stressor or stressors.  The VA examiner should specifically state which claimed stressful event(s) related to the Veteran's PTSD.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

For purposes of this opinion, the psychiatrist or psychologist is to be informed that "fear of hostile military or terrorist activity" as used above, means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

B)  If any other diagnosis is appropriate, the examiner should provide an opinion as to whether there is a 50 percent or better probability that such identified disorder is related to service, including to the in-service stressful events in Vietnam.  The VA examiner should specifically state which claimed stressful event(s) related to the Veteran's disorder.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for PTSD should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

